Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 12/14/2020, in which claims 1-20 have been cancelled, claims 21-40 are presented for the examination.


Allowable Subject Matter
Claims 27-31, 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-37, 40 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
Statutory double patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 36 of this application is patentably indistinct from claim 1 of US Patent No. 10776225. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims 

Referenced Patent (US 10776225)
Instant application (US 16/994784) 
1. A method comprising: while scheduled checkpoints are being taken of a cluster of active compute nodes distributively executing an application in parallel, periodically predicting independently of the scheduled checkpoints, by a processor, a likelihood of failure of each active computing node based on hardware events and software events regarding the active compute nodes, wherein the software events comprise a last number of ranks of the application that reach a synchronization barrier during execution of the application; and responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrating, by the processor, the given active compute node to a spare compute node of the cluster at a next scheduled checkpoint; wherein the likelihood of failure is determined by a difference between a time at which each rank of the last number of ranks reached the synchronization barrier and times at which other ranks of a same type reached the synchronization barrier being greater than a threshold time.
Claim 32. A method comprising: while scheduled checkpoints are being taken of a cluster of active compute nodes distributively executing an application in parallel, periodically predicting independently of the scheduled checkpoints, by a processor, a likelihood of failure of each active computing node; and responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrating, by the processor, the given active compute node to a spare compute node of the cluster at a next scheduled checkpoint.
Claim 35. The method of claim 32, wherein the likelihood of failure prediction is based on hardware events and software events regarding the active compute nodes, wherein the software events comprise a last number of ranks of the application that reach a synchronization barrier during execution of the application.
Claim 36. The method of claim 35, wherein the likelihood of failure is determined by a difference between a time at which each rank of the last number of ranks reached the synchronization barrier and times at which other ranks of a same type reached the synchronization barrier being greater than a threshold time.


Non-statutory double patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-35, 37, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 16 of U.S. Patent No. 10776225 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 32-35, 37, 40 of the instant application are anticipated by patent claims 1-3, 13-16 in that claims 1-3, 13, 16 of patent contains all limitations of claims 32-35, 37, 40 of the instant application respectively.

Referenced Patent (US 10776225)
Instant application (US 16/994784)
1. A method comprising: while scheduled checkpoints are being taken of a cluster of active compute nodes distributively executing an application in parallel, periodically predicting independently of the scheduled checkpoints, by a processor, a likelihood of failure of each active computing node based on hardware events and software events regarding the active compute nodes, wherein the software events comprise a last number of ranks of the application that reach a synchronization barrier during execution of the application; and responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrating, by the processor, the given active compute node to a spare compute node of the cluster at a next scheduled checkpoint; wherein the likelihood of failure is determined by a difference between a time at which each rank of the last number of ranks reached the synchronization barrier and times at which other ranks of a same type reached the synchronization barrier being greater than a threshold time.
32. (New) A method comprising: while scheduled checkpoints are being taken of a cluster of active compute nodes distributively executing an application in parallel, periodically predicting independently of the scheduled checkpoints, by a processor, a likelihood of failure of each active computing node; and responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrating, by the processor, the given active compute node to a spare compute node of the cluster at a next scheduled checkpoint.


Referenced Patent (US 10776225)
Instant application (US 16/994784)
13. A non-transitory computer-readable data storage medium storing instructions executable by a processor to: predict a likelihood of active compute nodes of a cluster that are distributively executing an application in parallel, based on a software event selected from a group of software events comprising: a last number of ranks of the application that reach a synchronization barrier during execution of the application; a last number of ranks of the application that provide state data when the checkpoints are being taken;  Attorney Docket No. 90598432Reply to Office Action- 7 - of April 10, 2020Appl. No. 16/022,990 shadow execution on a second spare compute node of tasks regarding the application that a selected active compute node is executing; and responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrate the given active compute node to the spare compute node of the cluster at a next checkpoint of the active compute nodes.
37. A non-transitory computer-readable data storage medium storing instructions executable by a processor to: predict a likelihood of failure, independent of a scheduled checkpoint, of an active compute node of a cluster executing an application in parallel based on a last number of ranks of the application that reach a synchronization barrier during execution of the application; and responsive to the likelihood of failure of the active compute node exceeding a threshold, Attorney Docket No. 90905249-7- Appl. No. 16/994,784 proactively migrate the given active compute node to a first spare compute node of the cluster at a next checkpoint of the active compute node cluster.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-26, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Wahabi (US 2016/0034362) in view of Bruckhaus (US 2008/0126881).

As per claim 21, Al-wahabi discloses a spare first compute node to backup an active second compute node executing an application, the spare first compute node comprising: 
responsive to the determination and at a scheduled checkpoint, (([0028], wherein the checkpoints are periodically taken and saved in memory, [0081], “independent process N3 902 receives a checkpoint request, the checkpoint of N3 is performed without regard to other processes.”);
failure prediction logic to: 
Al-wahabi does not specifically discloses periodically determine when the active second compute node has reached a threshold likelihood of failure; migration logic to: proactively migrate the active second compute node to a spare compute node state; and migrate the spare first compute node to an active compute node state;

However, Bruckhaus discloses periodically determine when the active second compute node has reached a threshold likelihood of failure; migration logic to: proactively migrate the active second compute node to a spare compute node state; and migrate the spare first compute node to an active compute node state ([0055], “systems can alert an administrator when the probability of a failure exceeds a pre-determined threshold, or can even implement an automatic failover to a backup system” failover is interpreted as migrating active node to spare compute node as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to proactive action should be taken to minimize the impact of, or eliminate, a failure of target system.


As per claim 23, Al-Wahabi discloses the spare compute node of claim 21, wherein the determination occurs independently of the scheduled checkpoint (Fig. 5, [0061]).

As per claim 24, Al-Wahabi discloses the spare compute node of claim 23, wherein the determination occurring independently of the scheduled checkpoint comprises predicting the likelihood of failure at a different time than the scheduled checkpoint (Fig. 5, [0061]).
  

As per claim 25, Bruckhaus discloses the spare compute node of claim 21, wherein the determination of when the active second compute node reaches the threshold is based on software events regarding the active compute node ([0034], [0055]).

As per claim 26, Bruckhaus discloses the spare compute node of claim 25, wherein the software events comprise performance results of a software test periodically executed on the active compute nodes representatively revealing hardware problems of the active compute nodes ([0021]-[0022]).

As per claim 32, Al-Wahabi discloses a method comprising: 
while scheduled checkpoints are being taken of a cluster of active compute nodes distributively executing an application in parallel, periodically predicting independently of the scheduled checkpoints, by a processor, a likelihood of failure of each active computing node; and (Fig. 1a, a node failure prediction model 104, [0070], “a node failure prediction model is executed to evaluate a current machine state for each node in order to determine whether to perform a checkpoint of the node, migrate a job (process) from one node to another node, etc.”, [0038], “The predication of the particular node's failure is an important indicator allowing assessment of the risk of failure for some time in the near future and to take proactive steps to save a finer progression”);

Al-wahabi does not specifically discloses responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrating, by the processor, the given active compute node to a spare compute node of the cluster at a next scheduled checkpoint;

However, Bruckhaus discloses responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrating, by the processor, the given active compute node to a spare compute node of the cluster at a next scheduled checkpoint ([0055], “systems can alert an administrator when the probability of a failure exceeds a pre-determined threshold, or can even implement an automatic failover to a backup system”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to proactive action should be taken to minimize the impact of, or eliminate, a failure of target system.

As per claim 33, Al-wahabi discloses the method of claim 32, wherein predicting the likelihood of failure of each active computing node does not affect when the checkpoints are taken  ([0028], wherein the checkpoints are taken and saved periodically, interpreted as its independent from failure prediction as claimed).

As per claim 34, Bruckhaus discloses the method of claim 32, wherein the spare compute node is a first spare compute node of the cluster, and wherein the processor predicting the likelihood of failure of each active computing node and proactively migrating the given active compute node to the first spare compute node is a part of a second spare compute node of the cluster  ([0055], “systems can alert an administrator when the probability of a failure exceeds a pre-determined threshold, or can even implement an automatic failover to a backup system. For example, if four performance-parameter rules fail, and those performance-parameter rules in combination have shown a high probability of predicting a failure of target system 102, then it is likely that target system 102 will fail in the near future, and proactive action should be taken to minimize the impact of, or eliminate, a failure of target system 102“). 16 


Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Wahabi and Bruckhaus in further view of Harper et al. (US 6,978,398, referred herein after Harper).

As per claim 22, neither Al-Wahabi nor Bruckhaus discloses the spare compute node of claim 21, wherein the migration logic exits from the failure prediction logic prior to migrating the spare compute node to the active compute node;

However, Harper discloses the migration logic exits from the failure prediction logic prior to migrating the spare compute node to the active compute node (Col. 6, lines 53-67);
 
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to reduce the outage time and disruption required to "fail-over" from the original (failing) machine to the backup machine.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Graham teaches a transparent high-availability solution utilizing virtualization technology is presented. A cluster environment and management thereof is implemented through an automated installation and setup procedure resulting in a cluster acting as a single system.

Singh teaches an architecture and method of operation of a server cluster is disclosed in which a virtual standby node is established for each active node of the server cluster.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMINI B PATEL/           Primary Examiner, Art Unit 2114